Citation Nr: 1202886	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-40 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for lower left extremity post-surgical edema and pain.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to June 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado as part of the Benefits Delivery at Discharge (BDD) program. The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA. In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized. Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process. The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this case must take into consideration the existence of the electronic record. 

In July 2011, the Veteran was afforded a videoconference hearing before the below-signed Veterans Law Judge sitting in Washington, D.C. A transcript of that hearing has been associated with the claims file.

The Veteran also disagreed with portions of the August 2009 rating decision that assigned non-compensable evaluations for a right foot disability and gastroesophageal reflux disease (GERD). He appealed these issues, but the RO issued a March 2010 rating decision granting initial compensable evaluations. Subsequently, the Veteran indicated that he was only pursuing his appeal for an increased rating for his left lower extremity disability. The matters of entitlement to increased disability evaluations for GERD and a right foot disability were not certified to the Board and consequently are not reflected on the title page.

The Board has added the matter of entitlement to a TDIU to the Veteran's appeal. A TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). As the Veteran has submitted a letter to VA indicating that he had to relinquish his employment due to his lower left extremity disability, the Board must consider whether he is entitled to TDIU. Roberson v. Principi, 251 F.3d 1378  (Fed. Cir. 2001); 38 C.F.R. § 3.155(a) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that VA and private medical evidence remains outstanding and that a new examination is warranted to assess the current severity of the Veteran's left lower extremity disability. The claims must be remanded for additional development in compliance with the duty to assist.

The last VA treatment records associated with the claims file are dated June 2011. Those notes reveal that the Veteran was going to begin a pump treatment for his left lower leg extremity and would be re-evaluated in another month. The Board must remand the claim in compliance with the duty to assist to obtain subsequently generated pertinent treatment notes.

A February 2011 VA treatment note reflects that the Veteran was referred to a non-VA medical facility - University of Colorado Health Sciences Center (UCHSC) - for evaluation of his lower left leg extremity, but a report of that evaluation does not appear in the record. December 2010 VA notes show that he was scheduled for an ultrasound at Penrad Imaging, but the results are not of record. Further, the Veteran informed an October 2010 VA examiner that he had been treated by a Dr. David Corry of the Vein Institute in Colorado Springs, but the claims file contains no records from Dr. Corry. As the Veteran also stated in a May 2011 letter that he had seen seven or eight physicians about his left leg disability, additional private records also may be outstanding. While this case is in remand status, the RO/AMC must ask the Veteran if he has received any additional private treatment for his left leg disability and provide him with an authorization form allowing the release of all identified records.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when such is deemed necessary and the Veteran has an obligation to report for that examination. The Veteran was last afforded a VA examination for his service-connected left leg disability in October 2010, but he has contended that his disability has worsened since then. Specifically, he has testified that he experiences more pain and decreased range of motion. Another VA examination is warranted. 38 C.F.R. § 3.327(a).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ask the Veteran if he has received any private medical treatment for his left lower extremity other than treatment from Dr. Corry and the University of Colorado Health Sciences Center (UCHSC). Provide him with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include records from the Vein Institute of Colorado Springs (Dr. Corry), Penrad Imaging, and UCHSC. Gather outstanding records of VA medical treatment - generated AFTER May 2011 - and associate them with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

2. After completing the above, schedule the Veteran for a VA examination at an appropriate location to determine the current severity of his service-connected post-surgical lower left extremity disability. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiner must provide current findings as to the severity of the lower left leg disability, to include discussion of the Veteran's complaints of pain, swelling, and decreased range of motion. 

c. The examiner must:

i. Discuss all chronic residuals, TO INCLUDE COMMENT ON ANY EFFECTS ON THE VETERAN'S EMPLOYMENT AND EMPLOYABILITY;

ii. Complete an independent review of the claims file and discuss the results of the April and October 2010 VA examinations and any subsequent changes in severity.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

e. All clinical findings must be reported in detail and correlated to a specific diagnosis. The report prepared must be typed.

3.  Readjudicate the Veteran's claim, to include consideration of the applicability of any additional pertinent disability codes and/or staged ratings and consideration of an included claim for a total rating based on Roberson, above. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


